WUEST, Justice
(dissenting).
For the reasons expressed in my dissent in Minnesota ex rel. Hove v. Doese, 501 N.W.2d 366, 371-74 (S.D.1993) (Wuest, J., dissenting), I dissent. In the present case, the majority opinion fails to address the constitutional issues raised by appellee Dotson. As I have previously stated, the South Dakota statute of limitations fails the intermediate scrutiny test and violates the Equal Protection Clause of the Fourteenth Amendment. Therefore, the provision is void, and offers no protection to Serr.